Title: 21 Saturday.
From: Adams, John
To: 


       A Snowy day. Snow about ancle deep. I find by repeated experiment and observation, in my School, that human nature is more easily wrought upon and governed, by promises and incouragement and praise than by punishment, and threatning and Blame. But we must be cautious and sparing of our praise, lest it become too familiar, and cheap and so contemptible. Corporal as well as disgraceful punishments, depress the spirits, but commendation enlivens and stimulates them to a noble ardor and emulation.
      